department of the treasury internal_revenue_service washington d c pax exempt and government entities division uniform issue code es t ep ka th dec xxxxxxxkaxkakaxxanakk xxxxxkxkxxxkaxkhaaakk hho xxxxkkkk xxxxxxxkkaxkaxxakaakk legend taxpayer a guardian ira'x account f account z amount d bank u financial_institution wo court m date date xxxxxxkxxxaxxkkk xxxxxxaxxxxxxkkk xxxxxkxaxakaxkkk hooookokxxkkk hhoooooooookkkxk xxxxkxkxxkaxxkxk xxxkxxxkkxkkkkak xxxxkxxxxxaxxkak xxoookhiioookkkkk kxkkk hho xxxxxxkkxxkxkkkk xxxkkkkkkxxkkkkk xxxxxxxockxxxxxxx xxkxmmkkxkaxakkk xxxxxxxxkxxkakak xxxxxxxxxxxxxxaxx xxxxxxxaxakkx peg sec_2 date date date yearm year n xxxxxxxxxxaxxxxxk xkxxxpokxxkkkkka xxxxxxxxxkkakakk xxxxxaxkaxxxxxkkk xxxxakxkxxxxaxkax dear xxxxxxxxx this is in response to your ruling_request dated date and supplemented by a letter dated date as submitted by your authorized representative in which you as the court appointed guardian of taxpayer a request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code ‘code’ for a distribution made by taxpayer a from ira x the following facts and representations have been submitted under penalty of perjury in support of the ruling requested guardian represents that taxpayer a age received a distribution from ira x totaling amount d guardian e asserts that taxpayer a's failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due fo her mentat condition which impaired her ability to make sound financial decisions or understand the consequences of her actions during the 60-day period guardian e further represents that amount d has not been used for any other purpose guardian e represents and has submitted documentation showing that taxpayer a suffers from severe mental_disability on date prior to guardian e's appointment taxpayer a requested and received a distribution of amount d from ira x which was deposited into a non-fra account at bank u documentation shows that taxpayer a has been treated for mental health conditions since year m on date taxpayer a was awarded social_security disability ssd status and has received ssd payments since then n year n a mental health center labeled taxpayer a’s condition as severe and found her to be highly nonfunctional and dependent on her parents with whom she lived until they passed away after the parents death her uncle an accountant handled taxpayer a's financial affairs until date when taxpayer a forced him to relinquish such control taxpayer a’s mental condition deteriorated over time and on date a neighbor filed a petition for guardianship with court m the examining committee members found taxpayer a to be incapacitated and her sister was appointed as plenary guardian the sister later resigned and on date court m appointed guardian e to replace her hokkkxk page since the establishment of the guardianship with guardian e taxpayer a has been living in an assisted iving facility guardian e now handles all of taxpayer a’s decision making and financial affairs taxpayer a's assets have been transferred to account z held by financial_institution w a court ordered depository_account ‘taxpayer a’s sister received a notice from the rs indicating that taxpayer a owed taxes and was being assessed interest and a penalty as a result of having received a distribution from ira x the notice was faxed to guardian e who is addressing all of taxpayer a’s business matters the effects of taxpayer a’s long standing mental health conditions restricted her ability to handle her financial affairs and complete the rollover transaction within the 60-day rollover period prescribed by sec_408 of the code based on the facts and representations a ruling is requested that the intemal revenue service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shail be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day ‘on which he receives the payment or distribution or the entire amount received including money and other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual teceived any other amount described in sec_408 3xa i from an ira which was not includible in gross_income because of the application of sec_408 baer sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 3xi of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by guardian e on behalf of taxpayer a is consistent with the assertion that taxpayer a's failure to accomplish a timely rollover of amount d into an ira within the 60-day rollover period prescribed by sec_408 of the code was due to her mental health conditions which affected her ability to handle her financial affairs and complete a rollover within the required 60-day rollover period therefore pursuant to sec_408 c i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x is granted a period of days from the issuance of this ruling letter to guardian e into a rollover ira provided all other requirements of section redeposit amount d d of the code except the 60-day requirement are met with respect to such contribution amount d sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to-the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent will be considered a rollover_contribution within the meaning of xxxxxxxxxxxaxx_ page a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact xxxxxxxxx id number xxxxx xxxxxxkx at xxxxx please address all correspondence to se t-ep ra‘t4 sinoerely yours ado ove employee_plans technical group foe laura b warshawsky manager enclosures deleted copy of ruling letter notice of intention to disclose
